In my opinion, the tax in question is an excise and not a property tax within the contemplation of the fourteenth amendment to the constitution of this state.
Judge Steinert's dissenting opinion may be said to be divided into two parts. With the first, I do not *Page 425 
agree. With the second, I am in accord. I concur in that part of the opinion beginning with the sentence, "I now approach the matter from another angle," and continuing to the end thereof. For the reasons stated in that part of the opinion, I dissent.
MILLARD, J., concurs with MAIN, J.